
	

114 HR 5192 IH: To amend title 49, United States Code, to provide for overflights of national recreation areas where the primary recreational activities involve motorized watercraft, and for other purposes.
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5192
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide for overflights of national recreation areas
			 where the primary recreational activities involve motorized watercraft,
			 and for other purposes.
	
	
 1.Overflights of national parksSection 40128(e) of title 49, United States Code, is amended— (1)in paragraph (1), by striking or ;
 (2)in paragraph (2), by striking the period and inserting ; or; and (3)by adding at the end the following:
				
 (3)national recreation areas where the primary recreational activities involve motorized watercraft..  